DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-19 are currently pending
Claim Objections
3.	The objection to claims 16-17 is withdrawn on amendment
Response to Arguments
4.	Applicant’s arguments with respect to the rejection(s) of claims 1-19 have been fully considered but are found unpersuasive.  
	Based on scope change of the amended claims and on the clarifying information  given at the emended claims 16-17, originally rejected under 35 USC 112(b), a recitation by which further establishing new grounds of rejection by Applicant. Examiner identified the art to Clare et al., “Sign Data Hiding” to be most representative to the newly amended claims.
Examiner made the determination to bring this action to finality based on information in the prior art which would have been used in a subsequent Office Action and in accordance to the provisions in MPEP § 706.07(a) and MPEP § 1207.03(a) (1), (4) and (5).
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sole Rojals et al., (hereinafter Rojas) (US 2013/0272424) and Jing Wang et al., (hereinafter Wang) (US 2013/0188725) in view of the Applicant admitted Prior Art to Gordon Clare et al., (hereinafter Clare) “SIGN DATA HIDING” Doc. JCTVC-G271, Geneva CH, Nov. 2011.


Rojals discloses, an apparatus for encoding a sign of a current transform coefficient of a signal, the apparatus comprising a processing circuitry (Abstract) configured to: 
determine whether or not the sign of the current transform coefficient is to be embedded in a result of a first function of transform coefficients in a set of transform coefficients (determining to whether apply sign data hiding SDH, to at least one transform coefficient, block 920 -with highlighted key words- based on a variable compared with a threshold to be encoded into a first function per Fig.9

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Par.[0145]) [[by]] based on evaluating a second function of transform coefficient values in the set of transform coefficients and evaluating a number of the transform coefficients in the set of transform coefficients that are larger than a coefficient value threshold, wherein the second function comprises a sum of absolute transform coefficient values (applying the SAD to the CU or PU, Par.[0121]) in the set of transform coefficients (determining if a sign of a current transform coefficients is to be embedded by a first function of transform coefficients Par.[0077], whether a criteria is met based on the condition obtained from a second function Par.[0079] where the criteria used to determine whether to use SDH process is defined at Par.[0086] and depends on the coefficient in the group CG, to be larger or equal to a threshold T1, Par.[0087], [0088], i.e., as representing the second function where the number of non-zero coefficients has to be greater than a threshold, Par.[0090] as cited by the inequality function 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and the sum of absolute of the coefficients being larger than a threshold at Par.[0091] expressed as 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and further determined as the sum of absolute value AND the threshold conditional function is satisfied, as below cited;

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 in Par.[0083] or Par.[0108]); and 
embed the sign of the current transform coefficient according to a result of the determination (based on the above determination, embedding the sign if the condition of the second function is valid, i.e., perform encoding using the sign bit hiding method, at Abstract, Par.[0021]-[0024],[0029], Fig.1 per block 930 in Fig.9 Par.[0145] as being applied to coefficient groups, Par.[0147]). 
However, Rojals does not expressly teach about the application of the SAD to the CG as part of the second condition i.e., function necessary to the SDH embedding, as claimed by amendment and citing; "the second function comprises a sum of absolute transform coefficient values in the set of transform coefficients," 
	The art to Wang, teaches the claimed limitations as in,
based on evaluating a second function of transform coefficient values in the set of transform coefficients and evaluating a number of the transform coefficients (evaluating the value of the number of non-zero transform coefficients coded by an encoder and received at decoder 202, and setting a threshold at step 202 then counting the non-zero coefficients at step 204 per the scan order at step 206 for a larger value than a threshold, step 208, and according to a second function determined by the SAD at step 212, coding -i.e., similarly encoding/decoding, Par.[0002]- the coefficient groups, per Fig.9 herein reproduced for brevity

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
) in the set of transform coefficients that are larger than a coefficient value threshold (the number of coefficients in the set selected for sign bit hiding, being larger than a threshold step 208 Fig.9 Par.[0083] and Par.[0088] at code lines 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
), wherein the second function comprises a sum of absolute transform coefficient values  in the set of transform coefficients (according to “i.e., second function” comprising the sum of absolute non-zero coefficients in the set, exceeding a threshold of the number of coefficients between first and last non-zero as a test condition of applying the determined SAD of the coefficients, Par.[0055] if the sign bit is to be hidden, Par.[0057]-[0058]); and
embed the sign of the current transform coefficient according to a result of the determination (encoding sign bit hiding, Par.[0002]).
The ordinary skilled in the art would have find obvious before the effective filing date of the application, to combine the arts to Rojals anticipating each and every claimed limitation and considering Wang by associating the similarly described application of embedding the sign SDH/SBH of the current transform coefficient in a set of partitioned coefficients groups according to specific restrictions as identified in the claimed language for belonging to the first and conditional to a second function indicative of a threshold applied to the absolute sum of the transform coefficients and the number of coefficients in the CB being larger than a threshold, thus deeming the combination predictable.  
Furthermore, a similar disclosure is provided in the Applicant admitted Prior Art to, Clare as claimed,
determine whether or not the sign of the current transform coefficient is to be embedded in a result of a first function of transform coefficients in a set of transform coefficients [[by]] based on evaluating a second function of transform coefficient values in the set of transform coefficients and evaluating a number of the transform coefficients in the set of transform coefficients that are larger than a coefficient , wherein the second function comprises a sum of absolute transform coefficient values in the set of transform coefficients (setting specific constraints to embedding the sign bit hiding in the coding process by firstly estimating the number of coefficients which are compared to a set of four thresholds according to the CU type being selected by predetermined threshold values e.g., luma, chroma and their prediction mode of inter or intra depicted in Table 1 Pg.3


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, where the further program code lines represent the specific sign data hiding being determined according to the threshold depending on the prediction mode inter/intra and the thresholds for luma/chroma components upon which the number of significant coefficients are checked against the respective predetermined threshold and determining the absolute coefficients value SAD as cited from Table at Pg.7 below 


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 ); and

The ordinary skilled in the art would have find obvious before the effective filing date of the application, to combine the arts to Rojals anticipating each and every claimed limitation and considering Wang by associating the similarly described application of embedding the sign SDH/SBH of the current transform coefficient in a set of partitioned coefficients groups according to specific restrictions as identified in the claimed language for belonging to the first and conditional to a second function indicative of a threshold applied to the absolute sum of the transform coefficients and the number of coefficients in the CB being larger than a threshold, with code validation for the same coding of sign bit hiding proposed in Clare for obtaining the advantage of consistent gain across components with fewer residuals adaptive to different encoders, (Clare: Ch.8), by which deeming the combination predictable.  

The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES 
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including :
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results [coding the sign bit according to predetermined conditions related to the number of NZ coefficients and application of the SAD function]; 
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale


    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way [where the techniques are applied in common by Rojals, Wang and Clare to similar video coders];
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results [the techniques described in the referenced arts to known devices seek common advantages with those described in Clare];

Rojals, Wang and Clare disclose, the apparatus according to claim 1, 
Rojals teaches, wherein the evaluating the second function of the transform coefficient values in the set of transform coefficients omprises comparing the second function of the transform coefficient values with a second function threshold (comparing to a second function threshold, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, Par.[0108]); and 
Clare teaches, the evaluating the number of the transform coefficients in the set of transform coefficients that are larger than the coefficient value threshold comprises comparison of the number with a number threshold (the evaluation of the second function relies on specific constraints applied to embedding the sign bit hiding in the coding process by firstly estimating the number of coefficients which are compared to a set of four thresholds according to the CU type being selected by predetermined threshold values e.g., luma, chroma and their prediction mode of inter or intra depicted in Table 1 Pg.3


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, where the further program code lines represent the specific sign data hiding being determined according to the number thresholds depending on the prediction mode inter/intra and on the thresholds for luma/chroma components upon which the number of significant coefficients are compared against the respective predetermined threshold Ch.6 Sub. 6.1).  

Re Claim 3. (Currently Amended) Rojals, Wang and Clare disclose, the apparatus according to claim 2, 
Clare teaches about, wherein the evaluating is performed for a plurality of combinations of values of the second function threshold and values of the number the first function of the transform coefficients otherwise (evaluation is performed for a plurality of combinations of values of the second function threshold and values of the number threshold as indicated by the four possible values in the Table 1 of {5,3,5,5} for e.g., the Luma prediction by Intra and Inter process (5,3) and Chroma prediction by Intra and Inter process (5,5), Table 1 Pg.3


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, where the further program code lines represent the specific sign data hiding being determined according to the number thresholds depending on the prediction mode inter/intra and on the thresholds for luma/chroma components upon which the number of significant coefficients are compared against the respective predetermined threshold Ch.6 Sub. 6.1).  

Re Claim 4. (Original) Rojals, Wang and Clare disclose, the apparatus according to claim 3, 
Rojals teaches about, wherein in the plurality of combinations for non-decreasing values of the number threshold, the values of the second function threshold are not increasing (the value of the number threshold is held predetermined constant, Par.[0090], [0108]). 
Clare teaches about fixed values for the threshold, (Table 1, Pg.3). 

Re Claim 5. (Currently Amended) Rojals, Wang and Clare disclose, the apparatus according to claim 3, 
Rojals teaches about, wherein the processing circuitry is further configured to access a memory in which the plurality of combinations of values of the second function threshold and values of the number threshold[[s]] are stored in a lookup table (a Look up table for threshold values is considered similar to the “predetermined threshold” e.g., the T1 having different values 4 or 5 being stored in a memory matrix or address locations and being accessed by the processor when implementing the respective evaluation functions per Par.[0088]-[0091]).
  Clare teaches about fixed threshold values stored in a table (Table 1, Pg.3). 

Re Claim 6. (Currently Amended) Rojals, Wang and Clare disclose, the apparatus according to claim 1, 
Rojals teaches about, wherein the processing circuitry is configured to: split transform coefficients of a transform unit into a plurality of sets of transform coefficients; perform the determination and the embedding according to the result of the determination for each of the plurality of sets of transform coefficient(the SDH determination is applied to the split TU in coefficient groups CG per Fig.6, Par.[0111]).    

Re Claim 7. (Original) Rojals, Wang and Clare disclose, the apparatus according to claim 6, 
Rojals teaches about, wherein the transform unit is a two-dimensional block of transform coefficients obtained by transforming the signal, wherein the signal is an image signal, and the processing circuitry is configured to split the transform unit into a plurality of two dimensional blocks and to perform the determination and the embedding for each of the plurality of two dimensional blocks (e.g., the CG quantized coefficient values from the split TU into two-dimensional blocks Par.[0005],[0055],[0065], [0125] and Fig.4, 5, Par.[0072], [0078]).   

Rojals, Wang and Clare disclose, the apparatus according to claim 7, 
Rojals teaches about, wherein the processing circuitry is further configured to: 3Response to non-final Office action dated July 27, 2021Application No. 17/0 13,137 September 15, 2021Attorney Docket No. HW750408 
- quantize the transform coefficients of the plurality of two dimensional blocks (Quantizing the 2D coefficients Fig.4, 5 and Par.[0125]); 
- scan the transform coefficients of a block among the plurality of two dimensional blocks according to a predefined order (scanning order defined at Fig.3-5 Par.[0072]…), 
- determine a first non-zero coefficient in the scanned transform coefficients of the block (Par.[0150]), 
- determine whether or not a sign of the first non-zero coefficient is to be embedded in a result of the first function of transform coefficients in the block by evaluating the second function of the transform coefficient values in the block and a number of non-zero transform coefficients in the block (determining to whether apply sign data hiding SDH, to at least one transform coefficient, block 920 based on a variable compared with a threshold to be encoded into a first function per Fig.9 Par.[0145] and applying the SAD as a second function to the CU or PU, Par.[0121] in the transform coefficients block for determining if a sign of a current transform coefficients is to be embedded by a first function of transform coefficients Par.[0077], with further explanation defines on whether a criteria is met based on the condition obtained from a second function Par.[0079] where the criteria used to determine whether to use SDH process is defined at Par.[0086] and depends on the coefficient in the group CG, to be larger or equal to a threshold T1, Par.[0087], [0088], i.e., as representing the second function where the number of non-zero coefficients has to be greater than a threshold, Par.[0090] as cited by the inequality function 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and the sum of absolute of the coefficients being larger than a threshold at Par.[0091] expressed as 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and further determined as the sum of absolute value AND the threshold conditional function is satisfied, as below cited;

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 in Par.[0083] or Par.[0108]), and 
- embed the sign of the first non-zero coefficient according to the result of the determination (see the same determination to whether apply SDH as mapped and embedding at claim 1).

Re Claim 9. (Original) Rojals, Wang and Clare disclose, the apparatus according to claim 6, 
Rojals teaches about, wherein the transform unit is a two-dimensional block of transform coefficients obtained by transforming the signal, wherein the signal is an image signal, and the processing circuitry (the CG quantized coefficient values from the split TU into two-dimensional blocks Par.[0005],[0055],[0065], [0125] and Fig.4, 5, Par.[0072], [0078]) is configured to: 
scan transform coefficients of the transform unit according to a predefined order (split the TCs into chunks Par.[0070] and scanning the CG of the TU in predefined order per Fig.3-5 Par.[0072]…); 
split the scanned transform coefficients into a plurality of one dimensional chunks (the coefficients are scanned into one-dimensional arrays, Par.[0128]; and 
perform the determination and the embedding for each of the plurality of one dimensional chunks (the determination to embed the SDH according to the functions described and mapped above at claims 1-3).  

Re Claim 10. (Currently Amended) Rojals, Wang and Clare disclose, the apparatus according to claim 9, 
Rojals teaches about, wherein the processing circuitry is further configured to: - determine a first non-zero coefficient in a chunk, - determine whether or not a sign of the first non-zero coefficient is to be embedded in a result of the first function of transform coefficients in the chunk by evaluating the second function of the transform coefficient values in the chunk and a number of non-zero transform coefficients in the chunk, and 4Response to non-final Office action dated July 27, 2021Application No. 17/0 13,137 September 15, 2021Attorney Docket No. HW750408 - embed the sign of the first non-zero coefficient according to the result of the determination (the above limitations determining of the processing of SDH is disclosed as being applied to the chunks Par.[0070], established in the respective scanning order is based on the first_non-zero_coefficient Par.[0077] and the number of the non-zero coefficients at Par.[0090]).  

Re Claim 11. (Currently Amended) Rojals, Wang and Clare disclose, the apparatus according to claim 6, 
Rojals teaches, when, wherein the processing circuit is further configured to: in response to, according to the determination results, the embedding of the sign of the current transform coefficient for none of the plurality of sets of transform coefficient (this claim is fully mapped at claim 1, thus rejected under the same evidentiary probe mutatis mutandis).  

Re Claim 12. (Currently Amended) Rojals, Wang and Clare disclose, the apparatus according to claim 1, 
Rojals teaches about, wherein the processing circuitry is further configured: to encode a first sign value with a first parity value and a second sign value with a second parity value, wherein the encoding is performed by: - determining whether the first in response to the first function not having the parity corresponding to the sign of the current transform coefficient, modifying a value of one of the transform coefficients so that the first function of the transform coefficients has the parity corresponding to the sign of the current transform coefficient (Rojals discloses the process of encoding with a first and second parity values corresponding to the sign of the current transform coefficient and to further modify the coefficient value resulting in a parity to match the current coefficient Par.[0080]).  

Re Claim 13. (Currently Amended) Rojals, Wang and Clare disclose, the apparatus according to claim 12, 
Rojals teaches about, wherein the processing circuitry is further configured not to permit modification of the value of [[Ia]]one of the transform coefficients based on that the modified value would lead to a judgment result different from [[the]]ai judgment result for an unmodified value (on the opposite logic, it would be obvious that the modification would not be applied to the respective coefficient if the matching condition of parity is not satisfied as remarked from Par.[0080]).  

Re Claim 14. (Currently Amended) Rojals, Wang and Clare disclose, the apparatus according to claim 1, wherein: 5Response to non-final Office action dated July 27, 2021Application No. 17/0 13,137 
September 15, 2021Attorney Docket No. HW750408 Rojals teaches about, the first function comprises a sum of absolute transform coefficient values, and/or the transform coefficients are quantized and the coefficient value threshold is zero (the sum of the absolute values of the first and a second sign hidden is determined at Par.[0100]-[0101]).  

Re Claim 15. (Currently Amended) This claim represents the apparatus for decoding a sign of a current transform coefficient of a signal, according to the coding mutatis  mutandis.

Re Claim 16. (Currently Amended) Rojals, Wang and Clare disclose, a video encoder for encoding a video picture into a bitstream, the video encoder including: 
Rojals teaches about, a processing circuitry configured to: 
transform prediction errors of video picture samples into a set of transform coefficients (the encoder 20 comprising the processing elements for generating the residual data at unit 50 e.g., error signal and applying the transform function by which producing the sets Par.[0113], of transform coefficients, at unit 52 in Fig.7 Par.[0117]); 
determine whether or not a sign of a current transform coefficient is to be embedded in a result of a first function of transform coefficients in the set of transform coefficients based on evaluating a second function of transform coefficient values in the set of transform coefficients and evaluating a number of the transform coefficients in the set of transform coefficients that6Response to non-final Office action dated July 27, 2021Application No. 17/0 13,137September 15, 2021Attorney Docket No. HW750408 are larger than a coefficient value threshold, wherein the second function comprises a sum of absolute transform coefficient values in the set of transform coefficients (this limitation is mapped at claim 1); and 
embed the sign of the current transform coefficient according to a result of the determination (embedding the sign of a current transform coefficient according to the disclosure at claim 1), wherein the processing circuitry is further configured to generate a bitstream of an encoded video picture based on the set of the transform coefficients with the embedded sign (generating the bitstream with embedded sign, Par.[0080], [0110]).  

Re Claim 17. (Currently Amended) This claim represents the apparatus for decoding a sign of a current transform coefficient of a signal, according to the coding mutatis  mutandis.

Re Claim 18. (Currently Amended) This claim represents the method for encoding a sign of a current transform coefficient of a signal being implemented in all its limitations and in the same order by the apparatus of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.  

Re Claim 19. (Currently Amended) This claim represents the method for decoding a sign of a current transform coefficient of a signal, of the decoder of claim 15, thus, it is rejected on the same evidentiary premises mutatis mutandis.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/